Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-4, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, when the N-unit region is formed of a pixel having a black gradation value and a pixel having a gradation value that is equal to or greater than a predetermined value when expressed by RGB, and the pixel having the black gradation value is consecutive from another N-unit region adjacent to the N-unit region, processing of generating a dot of the black ink in a pixel after the resolution reduction processing is performed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- IMAGE PROCESSING METHOD, APPRATUS, AND RECORDING SYSTEM DETERMINING WHEN TO GENERATE BLACK DOTS AFTER RESOLUTION REDUCTION---.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 July 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2001-146032 on pages 1-2 of the specification.
Applicant has not provided an explanation of relevance of other cited documents discussed below. 
JP 2000-198237 discloses judging the presence/absence of dot formation based on pixel gradation values, reloading the judge result so as to form small dots for outline pixels, and forming dots of each size.
JP 2007-036560 discloses extracting thin lines formed with foreground colors according to the appearance frequency of solid regions to save pixels (colors) forming the thin lines even after reducing the size.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
12 February 2022